                 Case 2:19-cv-01362-JLR Document 47 Filed 01/06/21 Page 1 of 4




1                                                          THE HONORABLE JAMES L. ROBART

2

3

4

5

6                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8

9     JOHN STEWART

10                             Plaintiff,               Case No.: 2:19-CV-01362-JLR

11    v.                                      STIPULATED MOTION AND
                                              [PROPOSED] ORDER ON MOTIONS IN
12    PROMETRIC, LLC, a Delaware Corporation,
                                              LIMINE
13                            Defendant.
                                                        NOTE ON MOTION CALENDAR:
14                                                      January 29, 2021

15                                            STIPULATION

16          The parties, by and through counsel, respectfully and jointly move the Court for an in

17   limine order concerning the following evidentiary matters. Counsel for the parties have conferred

18   and agree that an in limine order is appropriate, with reference to the following:

19          1.      Pursuant to the Court’s scheduling order dated October 31, 2019, the parties are to

20   file all motions in limine by January 5, 2021.

21          2.      Pursuant to Local Rule 7(d)(4), the parties held a conference call on January 4,

22   2021, to resolve which matters are really in dispute before filing their respective motions. The

23   parties reached an agreement on a number of issues.

24

25

      STIPULATED MOTION AND [PROPOSED]                         MALONEY O’LAUGHLIN, PLLC
      ORDER ON MOTIONS IN LIMINE - 1                            200 W. Mercer Street, Ste. 102
                                                                     Seattle, WA 98119
                                                                        (206) 513-7485
               Case 2:19-cv-01362-JLR Document 47 Filed 01/06/21 Page 2 of 4




1         THEREFORE, IT IS HEREBY STIPULATED, AGREED, AND ORDERED THAT

2    THE FOLLOWING MATTERS SHALL NOT BE ENTERED INTO EVIDENCE:

3         1.      Plaintiff’s Post-Termination Communications with the Washington State

4                 Department of Health.

5         2.      Plaintiff’s Notice of 30(b)(6) Deposition and the Objections and Responses

6                 Thereto.

7         3.      The parties are precluded from offering two separate drafts of Defendant’s final

8                 warning to Plaintiff as a single exhibit.

9         4.      Any Reference to Plaintiff Suffering Loss of Wages or Benefits.

10        5.      Any Reference to Plaintiff Suffering Physical Injury Arising Out of Emotional

11                Distress, and Any Healthcare Provider Testimony.

12        6.      Prometric Manuals and Policies that were not in effect during Plaintiff’s

13                Employment.

14        7.      Any hearsay statements, to which no exception applies, that Plaintiff was given a

15                verbal warning or discipline for writing his own test instructions.

16        8.      Any reference to Plaintiff’s post-termination employment with employers other

17                than Prometric, with the exception that the start date for Plaintiff’s employment

18                with SEIU may be admitted to determine the approximate end date for Stewart’s

19                emotional distress damages.

20        9.      Any hearsay statements, to which no exceptions apply, related to Plaintiff’s

21                alleged refusal to return to work after his suspension.

22        10.     Any reference to the determination of the Washington Employment Security

23                Department regarding Stewart’s unemployment benefits.

24

25

     STIPULATED MOTION AND [PROPOSED]                         MALONEY O’LAUGHLIN, PLLC
     ORDER ON MOTIONS IN LIMINE - 2                            200 W. Mercer Street, Ste. 102
                                                                    Seattle, WA 98119
                                                                       (206) 513-7485
           Case 2:19-cv-01362-JLR Document 47 Filed 01/06/21 Page 3 of 4




1        11.   Any reference to a specific reason for Corwin Sample’s termination, but

2              testimony may be elicited that Sample was terminated for misconduct.

3        12.   Other than the Plaintiff and a corporate representative for Defendant, all witnesses

4              will be sequestered from watching the trial proceedings through any virtual

5              platform.

6        13.   Witnesses will not be allowed to comment on another witness’s deposition

7              testimony, unless that testimony is presented verbatim from the deposition

8              transcript.

9        14.   Witnesses will not be allowed to comment on the veracity of another witness’s

10             testimony.

11       SO STIPULATED this 5th day of January, 2021

12                                           By: /s/ Matt J. O’Laughlin
                                                 Matt J. O’Laughlin, WSBA 48706
13
                                                 MALONEY O’LAUGHLIN, PLLC
14                                               200 W. Mercer Street, Ste. 102
                                                 Seattle, Washington 98119
15                                                Tel: 206.513.7485
                                                  Fax: 206.260.3231
16                                               matt@pacwestjustice.com

17                                                Attorney for Plaintiff

18                                           By: /s/ James M. Shore
                                                James M. Shore, WSBA #28095
19                                              Rachel N. Herrington, WSBA # 53255
                                                600 University Street, Suite 3600
20                                              Seattle, WA 98101
                                                Tel: (206) 624-0900
21
                                                Fax: (206) 386-7500
22
                                                jim.shore@stoel.com
                                                rachel.herrington@stoel.com
23
                                                Attorneys for Defendant
24

25

     STIPULATED MOTION AND [PROPOSED]                     MALONEY O’LAUGHLIN, PLLC
     ORDER ON MOTIONS IN LIMINE - 3                        200 W. Mercer Street, Ste. 102
                                                                Seattle, WA 98119
                                                                   (206) 513-7485
                 Case 2:19-cv-01362-JLR Document 47 Filed 01/06/21 Page 4 of 4




1                                                    ORDER

2              Each party shall instruct its witnesses as to the Court’s ruling on this stipulated motion in

3    limine.

4              IT IS SO ORDERED.

5    DATED this 6th day of January, 2021.

6

7

8
                                                      A
                                                      JAMES L. ROBART
9                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      STIPULATED MOTION AND [PROPOSED]                             MALONEY O’LAUGHLIN, PLLC
      ORDER ON MOTIONS IN LIMINE - 4                                200 W. Mercer Street, Ste. 102
                                                                         Seattle, WA 98119
                                                                            (206) 513-7485
